Ex parte Raymond Dominic Cozzie, Jr. v. The State of Texas



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-037-CR





EX PARTE 

RAYMOND DOMINIC COZZI, JR.	







------------



FROM THE 371
ST
 DISTRICT COURT OF TARRANT COUNTY



------------



OPINION



------------

Appellant Raymond Dominic Cozzi, Jr. appeals from the trial court’s order dismissing his article 11.072 application for writ of habeas corpus as moot.
(footnote: 1)  Article 11.072 provides that “the trial court 
shall
 enter a written order granting or denying the relief sought in the application.”
(footnote: 2)  An applicant may appeal from the denial of any or all relief.
(footnote: 3)  In this case, the trial court did not enter the statutorily mandated ruling but instead dismissed the application.  While Appellant could have very well filed a petition for a writ of mandamus in this court, requesting that the trial judge be ordered to rule on his application,
(footnote: 4) he does not have the right to appeal from a dismissal of his application.
(footnote: 5)  We therefore dismiss this appeal for want of jurisdiction.





LEE ANN DAUPHINOT

JUSTICE

PANEL F:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

PUBLISH

DELIVERED:
  April 29, 2004

FOOTNOTES
1:Tex. Code Crim. Proc. Ann.
 art. 11.072 (Vernon Supp. 2004).


2:Id.
 art. 11.072, § 6(a) (emphasis added).


3:Id.
 art. 11.072, § 8.


4:See
 
Ex parte Hargett
, 819 S.W.2d 866, 868 (Tex. Crim. App. 1991);
 
Barnes v. State
, 832 S.W.2d 424, 426 (Tex. App.—Houston [1
st
 Dist.] 1992, orig. proceeding);
 Von Kolb v. Koehler
, 609 S.W.2d 654, 655-56 (Tex. App.—El Paso 1980, orig. proceeding).


5:See
 
Tex. Code Crim. Proc. Ann.
 art. 11.072, § 8; 
Ex parte Noe
, 646 S.W.2d 230, 231 (Tex. Crim. App. 1983)
.